Citation Nr: 0806949	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-06 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for acute undifferentiated type 
schizophrenia.

3.  Entitlement to service connection for left hip fibrous 
dysplasia.

4.  Entitlement to service connection for a lung disability 
diagnosed as chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for involuntary 
movements of the hand diagnosed as a hand tremor.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a thyroid disorder 
diagnosed as hypothyroidism.

8.  Entitlement to service connection for type II diabetes 
mellitus to include being due to exposure to chemical dioxins 
(Agent Orange).

9.  Entitlement to service connection for arthritis of the 
left shoulder.

10.  Entitlement to service connection for arthritis of the 
left knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Indianapolis, Indiana.  In October 2007, the veteran 
testified via a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been prepared and included in the claims folder for 
review.

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in the decision portion of 
this action has been obtained by the VA.

2.  Service connection for an acquired psychiatric disorder 
to include PTSD was denied by the Board in a decision issued 
in August 1985.

3.  The evidence received subsequent to the August 1985 Board 
decision includes medical treatment records, written 
statements made by the veteran, stressor verification, and 
testimony given before the Board.  This evidence does not, 
however, raise a reasonable possibility of substantiating the 
veteran's claim of service connection for PTSD.


CONCLUSIONS OF LAW

1.  The August 1985 Board decision denying entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. 
§ 19.104 (1985); currently 38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in May 2004 by the agency of original 
jurisdiction (AOJ).  The letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of the appellant's claim.  It seems clear that the 
VA has given the appellant every opportunity to express his 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions.

The Board would add that the VCAA notification letter also 
complied with the content requirements as established in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  For example, it advised 
him the claim was previously denied and explained what would 
constitute "new" and "material" evidence.  It also 
included a statement of the fourth element that indicated the 
elements needed to establish the underlying claim of service 
connection.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing new and material evidence claims.  He 
has been advised of the evidence considered in connection 
with his appeal and what information VA and the appellant 
would provide.  He has been told what the VA would do to 
assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the appellant's claim.  Thus, the Board finds 
that there has been no prejudice to the appellant that would 
warrant further notification or development.  As such, the 
appellant's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108. 38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the veteran's claim to reopen the previously denied claims 
with respect to the issue involving an acquired psychiatric 
disorder, and more specifically PTSD, was received after that 
date, those regulatory provisions do apply.

As noted above, the matter of the veteran's entitlement to 
service connection for PTSD has been the subject of an 
adverse prior final decision.  As a result, service 
connection for this disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The record indicates that in August 1985 the Board issued a 
decision as to whether service connection could be granted 
for an acquired psychiatric disorder to include PTSD.  The 
Board examined the veteran's claimed stressors and indicated 
that the evidence was unclear as to whether the veteran 
experienced a stressor that would lead to the development of 
PTSD.  More importantly, it was noted that the medical 
evidence did not establish a diagnosis of PTSD.  As such, the 
Board ruled that service connection was not established and 
the veteran's claim was denied.  

The veteran was notified of the action but he did not request 
reconsideration nor did he appeal the matter to the 
appropriate federal court.  Thus, that decision became final.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1985); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2007).

Since the issuance of that decision, the veteran has 
submitted written statements, VA medical records, and 
provided testimony before the Board.  Additionally, in 
conjunction with his claim, the veteran underwent detailed 
psychiatric examinations in May 2004 and again in December 
2006.  It is noted that neither examination produced a 
diagnosis of PTSD.  

This evidence is new.  It was not of record prior to August 
1985.  Nevertheless, it is not material because it does not 
substantiate a previously unestablished fact.  The medical 
evidence does not establish that the veteran now actually 
suffers from post-traumatic stress disorder.  The evidence 
does not conclude that the veteran should be diagnosed as 
suffering from PTSD.  Hence, it is the conclusion of the 
Board that this evidence is not material because it does not 
relate to a previously unestablished fact necessary to 
substantiate the claim.

Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claims 
for service connection for an acquired psychiatric disorder 
to include PTSD is not reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD, and the appeal is 
denied.  


REMAND

In addition to the claim involving PTSD, the veteran has 
submitted claims involving a variety of disorders, 
disabilities, and conditions.  The record indicates that as a 
result of his claim for benefits, the veteran underwent a VA 
General Medical Examination in May 2004.  This examination 
was accomplished so that the VA would have a better idea as 
to what disabilities the veteran was actually now suffering 
therefrom and the etiology of those disabilities.  
Nevertheless, a review of the examination report reveals that 
the nurse practitioner who examined the veteran did not 
review the veteran's claims folder prior to the exam.  In 
other words, the examiner did not review the veteran's 
previous medical records to see when the veteran began 
complaining about certain symptoms and manifestations nor was 
she able to determine whether there had been a pattern or a 
gradual increase in symptomatology since the veteran left 
service.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  Fulfillment of that duty includes conducting a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment.  Without 
a review of prior medical treatment, the examination could be 
considered defective and the conclusions reached by the 
examiner conducting that exam may not be fully informed 
conclusions.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
see also 38 C.F.R. § 4.2 (2007) ("if the [examination] 
report does not contain sufficient detail, it is incumbent on 
the rating board to return the report as inadequate for 
rating purposes"); 38 C.F.R. § 4.10 (2007) (the examiner 
must give a "full description of the effects of disability 
upon the person's ordinary activity"); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594.  A new examination will 
provide the Board with a basis to either agree or refute the 
veteran's various assertions, and will provide the VA with a 
more complete picture of the veteran's claimed disorders and 
disabilities.  

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO should schedule the veteran 
for a VA general medical examination in 
order to determine whether the veteran 
now suffers from the disabilities and 
disorders that are the subject of this 
appeal.  The examination must be 
accomplished by a physician; i.e., not a 
nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera, who has not previously treated 
the veteran.  The complete claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner must indicate that he or 
she has reviewed the claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from any or all of the 
disabilities that are the subject of this 
appeal, and the etiology of the claimed 
disorders.  The examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

2.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


